Citation Nr: 0320973	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-13 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for a lumbar spine 
disability including degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The appellant served on active duty from August 1959 to 
August 1961, from November 1961 to August 1962 and from June 
1972 to June 1977.  

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Importantly, the Board notes that the issues of entitlement 
to service connection for rheumatoid arthritis and a lumbar 
spine disability including DDD remain unresolved, clinically.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The appellant, a Doctor of Osteopathy, essentially argues 
that she either developed or aggravated a lumbar spine 
disability and/or a rheumatoid arthritis process in active 
service.  She has indicated that there are existing 
outstanding pertinent medical records dated in 1959 at Nelson 
Brothers Clinic, South Dakota, Dispensary No. 8.  The RO 
should attempt to obtain such records as they might be 
helpful to the appellant's claims.




Also, the Board notes that the August 2001 VA examination 
report and May 2002 VA opinion are inadequate for rating 
purposes as they did not fully address significant questions 
in the RO's request for a medical nexus opinion.  Moreover, 
it appears that the record may have been incomplete at the 
time of the VA examination.  

The CAVC has held that the fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Therefore, the Board finds that an additional medical 
examination is required prior to appellate review.

Also, in a duplicate September 24, 2001 statement received 
January 18, 2002 the appellant's request for a RO hearing was 
included.  The record shows that an earlier dated January 9, 
2002 VA Conference Report shows the appellant agreed that no 
hearing would be held.  The RO should clarify whether the 
appellant is now requesting a RO hearing.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard the RO should contact the 
appellant and request that she provide a 
list of the names and addresses of all VA 
and non-VA doctors and medical care 
facilities (hospitals, HMOs, etc.) 
including Nelson Brothers Clinic, South 
Dakota, Dispensary No. 8 (1959) who have 
treated her for preservice lumbar spine 
disability and/or rheumatoid arthritis or 
pertinent related symptoms and for a low 
back disability following separation from 
active duty to the present.  

After securing any necessary 
authorization or medical releases, the RO 
should makes reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, and describing any further 
action to be taken with respect to the 
claim.  38 U.S.C. § 5103A(b)(2)).

4.  The RO should clarify whether the 
appellant is requesting a hearing before 
a hearing officer at the RO.  Depending 
on her response the RO should undertake 
the  appropriate action, if any.  

5.  After all records in paragraph (1) 
have been obtained, if any, the RO should 
make arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a VA special orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of determining the 
nature, extent and etiology of any lumbar 
spine disorder(s) which may be present 
including DDD, and/or rheumatoid 
arthritis.  (The examiner's attention 
should be directed to the fact that the 
appellant is a DO and has submitted 
medical statements in her own behalf as 
well as medical literature in support of 
her claim.)  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be performed.  

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any lumbar spine disability 
including DDD and/or rheumatoid 
arthritis, if present, is/are related to 
any incident of active service, or if 
preexisting service, was aggravated 
thereby.  

The medical specialist should provide a 
rationale for all opinions and 
conclusions expressed.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West , 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above the RO should 
readjudicate the appellant's claims of 
entitlement to service connection for a 
lumbar spine disability including DDD and 
rheumatoid arthritis.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims.  38 C.F.R. 
§ 3.655 (2002).  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


